ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_03_EN.txt. 83

SEPARATE OPINION OF JUDGE ODA

TABLE OF CONTENTS

Opening Remarks

I. CONCERNING QUESTION 1

A. Issue of legal impediment
B. Ambivalent provenance of the drafting of the question in the
Committee on Applications
IT. CONCERNING QUESTION 2
A. The Court as an appellate court to the United Nations Ad-
ministrative Tribunal in certain specific circumstances

B. UNAT Judgement No. 333
C. Legal expectancy for further service and reasonable considera-
tion for a career appointment

D. Latitude for the Secretary-General’s exercise of discretion

69

Paragraphs

1

2-7
8-13

14-18
19-24
25-29
30-39
84

1. I concur in principle with the operative paragraph of the Court’s
decision. Nevertheless, I feel bound to express my views, since they to
some extent differ from the reasonings which have led to the formation
of the Court’s Opinion. In particular, I am of the opinion that question 1
was erroneously based and, with regard to question 2, while fully agreeing
with B (2) of the operative paragraph, do so for different reasons than
those advanced by the Opinion.

I. CONCERNING QUESTION |

A, Issue of Legal Impediment

2. I consider that the first question put to the Court by the Secretary-
General, on the basis of the decision of the Committee on Applications for
Review of Administrative Tribunal Judgements, was erroneously based.
The first question reads:

“In its Judgement No. 333 of 8 June 1984 (AT/DEC/333), did the
United Nations Administrative Tribunal fail to exercise jurisdic-
tion vested in it by not responding to the question whether a legal
impediment existed to the further employment in the United Nations
of the Applicant after the expiry of his contract on 26 December 19837”
(Emphasis added.)

3. Inthe case of an application for review submitted by a staff member,
the Committee on Applications may refer matters to the Court only in the
event that an allegation of non-observance by the Secretary-General of his
or her contract of employment or of the terms of his or her appointment
had been rejected by the United Nations Administrative Tribunal
(UNAT), as in the present case. Failure by UNAT to exercise jurisdiction
vested in it would certainly be a basis on which an advisory opinion of
the Court might be sought, although it may not be easy to envisage a basis
for any claim that UNAT has failed to exercise jurisdiction when it has
— correctly or incorrectly (and that is a separate question) — delivered a
judgement on the merits. It is certainly a fact in this case that UNAT did
not refer to the question, as such, of the existence or non-existence of a
legal impediment to Mr. Yakimetz’s further employment. However, as a
matter of a preliminary nature, the question should be asked why, in the
view of the Committee on Applications, the lack of any direct reference to
that question in Judgement No. 333 could have been regarded as afford-
ing a basis for asking whether the Tribunal had failed to exercise jurisdic-
tion.

4, Mr. Yakimetz, the Applicant, asked UNAT in his pleas “to ad-
judge and declare that no legal impediment existed to his further United

70
85 APPLICATION FOR REVIEW (SEP. OP. ODA)

Nations employment after the expiry of his contract on 26 December
1983”, but in fact Mr. Yakimetz did not, in his pleadings, substantiate his
assumption that the Secretary-General came to the conclusion of the non-
renewal of the contract or the refusal of a career appointment for the
reason that there was a legal impediment to further employment. The
Secretary-General, the Respondent, barely mentioned the issue of legal
impediment in the Respondent’s Answer, apparently because the Secre-
tary-General did not consider that the issue of legal impediment could
have been a cause of the denial of the Applicant’s further employment.
Nor did UNAT make an issue of this question as such, apparently
because in its view this question could only have been meaningful if a
conclusion of a legal impediment had been a contributory cause of the
Secretary-General’s decision neither to renew the contract nor to give a
career appointment.

5. Why then should UNAT have been required to respond to the
question whether there was any legal impediment to Mr. Yakimetz’s fur-
ther employment — a question seemingly irrelevant to the Secretary-Gen-
eral’s decision not to continue Mr. Yakimetz’s employment? Did the
Committee believe that, when refusing to extend Mr. Yakimetz’s previous
contract or to give him a career appointment, the Secretary-General might
have failed to observe the requirements of that contract because (i) he did
not make it clear that there really was a legal impediment or (ii) he did not
explicitly mention that there was not such an impediment, and did it fur-
ther believe that UNAT should have committed itself to one of these
alternative thoughts? The fact that UNAT did not think it necessary
to respond to the question whether any legal impediment to the further
employment of Mr. Yakimetz did or did not exist is irrelevant to the exer-
cise of its jurisdiction. It appears that the Committee put the first ques-
tion to the Court simply upon a mere presumption that the Applicant was
entitled to a specific ruling on each and every submission he had made,
and that the absence of such a ruling on any one head would constitute a
failure to exercise jurisdiction even if in the Tribunal’s view the point
raised was inessential to its findings. In this connection, it should be noted
that a contention presented by the Secretary-General before UNAT
and the Committee on Applications, to the effect that the existence or
non-existence of legal impediment was quite irrelevant to his determina-
tion not to continue Mr. Yakimetz’s employment, seems to have been
completely ignored by the Committee.

6. Furthermore, UNAT did in fact deal in its Judgement with one
aspect of legal impediment, namely the issue whether the terms of
Mr. Yakimetz’s contract might have barred Mr. Yakimetz from transfer-
ring to a career appointment following the expiry of his contract. Its
handling of this issue led to the conclusion that Mr. Yakimetz could
not have legally expected a career appointment. Whether UNAT was
right or not in thus supporting the Secretary-General’s analysis to the

71
86 APPLICATION FOR REVIEW (SEP. OP. ODA)

effect that Mr. Yakimetz did not have a legal expectation of a career
appointment is an issue to be considered under the second question put to
the Court for its advisory opinion.

7. Even if it be granted that the question whether a legal impediment
existed or not was not referred to, as such, in UNAT’s Judgement, this
cannot be sufficient reason for entertaining the conclusion that UNAT
might thus have failed to exercise jurisdiction. A fortiori, there is no cause
to argue that the silence of UNAT upon the question of legal impedi-
ment justified invocation of the ground that there was any failure on the
part of UNAT to exercise jurisdiction. The first question itself was thus
erroneously based.

B. Ambivalent Provenance of the Drafting of the Question in the
Committee on Applications

8. It seems pertinent to examine the way in which the first question was
drafted by the Committee on Applications. Mr. Yakimetz, the Applicant,
urged the Committee on Applications on 21 June 1984 to request an advi-
sory opinion of the International Court of Justice on the following four
grounds which, more or less, simply repeated ail the grounds on which
objections to a judgement of the Administrative Tribunal can be made
under the Statute of the Tribunal (UNAT Statute, Art. 11 (1)):

“I. The Tribunal has exceeded its jurisdiction and competence.

II. The Tribunal has failed to exercise jurisdiction vested in it.

Ill. The Majority Judgement of the Tribunal errs on questions of
law relating to provisions of the Charter.

IV. The Tribunal has committed fundamental errors of procedure

which have resulted in a miscarriage of justice.” (A/AC.86/R.117.)

The Committee, which had held three closed meetings to consider
Mr. Yakimetz’s application on 21,22 and 23 August 1984, found, by a vote
of none to 25 with 3 abstentions and by a vote of 11 to 13 with 4 absten-
tions, that there was not a substantial basis for the application on ground I
and ground IV, respectively. On the other hand, the Committee decided,
each.time by the same vote of 16 to 9 with 3 abstentions, that there was
a substantial basis for the application on ground II and ground III
(A/AC.86/30). In other words, the Committee favoured pursuing the
question whether Judgement No. 333 should be reviewed on the grounds
that “the Administrative Tribunal had failed to exercise jurisdiction
vested in it...” (ibid., para. 10), and that “the Tribunal had erred on a
question of Law relating to the provisions of the Charter of the United
Nations...” (ibid., para. 11).

9. The discussions held in the closed meetings of the Committee on
Applications which led to the Committee’s decision formulating the text
of the two questions to be addressed to the Court have not been disclosed.
It is known from the Report of the Committee (A/AC.86/30), however,

72
87 APPLICATION FOR REVIEW (SEP. OP. ODA)

that, in the light of the voting on the various grounds, the Committee con-
sidered the formulation of the questions on which it would request an
advisory opinion of the Court, and an informal draft proposal, sub-
mitted by the delegation of the United Kingdom, was brought by the
Chairman to the attention of the members of the Committee. The ques-
tions prepared in this draft proposal read:

“(1) In its Judgement No. 333 of 8 June 1984 (AT/DEC/333), did
the United Nations Administrative Tribunal fail to exercise jurisdic-
tion vested in it or commit a fundamental error in procedure which has
occasioned a failure of justice by not responding to the question whether
a legal impediment existed to the further employment in the United
Nations of the Applicant after the expiry of his contract on 26 Decem-
ber 1983?

(2) Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to provisions of
the Charter, in particular Articles 100 and 101?” (A/AC.86/R.120.)
(Emphasis added.)

The parts of the sentences emphasized were additional to the texts previ-
ously voted and decided by the Committee. The draft proposal, referring
to the commitment by the Tribunal of “a fundamental error in procedure
which has occasioned a failure of justice”, attempted to reintroduce
ground IV from Mr. Yakimetz’s original Application, which ground had
previously been rejected by the Committee. It also added to ground II of
the Application the words “by not responding to the question whether a
legal impediment existed to the further employment ...”.

10. The final text, adopted by the Committee on Applications by a vote
of 16 to 9 with one abstention, did not include the reference to ground IV
(which had already once been rejected) but included instead a reference to
a legal impediment which was added in the United Kingdom’s informal
draft proposal. It may be noted that the phrase in the first question
(ground IT) (as quoted in para. 2 above) on which the Court is requested to
give opinions, reading “by not responding to the question whether a legal
impediment existed to the further employment in the United Nations of
the Applicant after the expiry of his contract on 26 December 1983?” —
which itself neither appeared in the text of Mr. Yakimetz’s Application to
the Committee nor was included in the original decision of the Committee
(see the respective quotations in para. 8 above) — had been added as a
result of the informal draft proposal by the United Kingdom’s delegate. It
is also unclear whether, in that proposal, the phrase in question was
intended to qualify failure of jurisdiction as well as the commission of
a fundamental error in procedure.

11. At the public meeting of the Committee on Applications held on 28
August 1984, several days after the decision was made, the Committee’s
decision was formally announced by the Chairman and on that occasion
some delegates made statements for the record pursuant to Article VII (4)

73
88 APPLICATION FOR REVIEW (SEP. OP. ODA)

of the Committee’s Rules of Procedure. Among those registering opposi-
tion to Mr. Yakimetz’s Application were the delegates from Bhutan,
USSR and Czechoslovakia, while the delegates from France and the
United States were the only two delegates who expressed support for the
Application.

12. The delegate from France stated:

“[M}y delegation agrees with the majority of the Committee that
Mr. Yakimetz’s application is based on grounds that are valid under
article 11 (2) of the Statute of the Administrative Tribunal in claiming
that the Tribunal did not answer the question of whether that was a
legal impediment to the renewal of the Applicant’s employment at
the United Nations after the expiry of his contract on 26 December
1983. However, my delegation is inclined to believe that this com-
plaint is grounded not on any failure of the Tribunal to exercise its
jurisdiction, but rather on its having committed a fundamental pro-
cedual error that gave rise to a failure of justice, under article 11 (1) of
the Statute. We regret that, as had been suggested, the Committee did
not agree to accept either of these grounds in support of the applica-
tion before the Tribunal.” (A/AC.86/XXIV/PV.5, p. 6.)

The delegate from France did not substantiate his argument concerning a
legal impediment so as to justify his criticism of the Committee’s first
question about whether the Tribunal had failed to exercise jurisdiction.
The delegate from the United States did not appear to expound sufficient
argument in support of the formulation of the first question. His only
analysis of that question was as follows:

“We believe that the question whether there was a legal bar to fur-
ther employment is a critical one, one on which the Tribunal erred. It
is separate from the question of whether there was any expectation.
The separate nature of those questions is obvious, and if it were notin
and of itself it would be obvious by the existence of resolution
37/126, which underlines the distinction. There would be no purpose
in that resolution if that distinction did not exist ... To those of us
from the common-law tradition it appears more clearly to be a failure
to exercise jurisdiction. To those from the civil-law tradition the
failure apparently amounts more obviously to a procedural error
occasioning a denial of justice. We believe both perceptions lead
to the same conclusion.” (Ibid., p. 11.)

He seems to have held the view, like the French representative, that pro-
cedural error could be an issue presented before the Court on the ground
that the Tribunal had failed to state whether there was a legal impediment
to further employment of Mr. Yakimetz. Neither the French delegate nor
the United States delegate suggested that UNAT might have failed to

74
89 APPLICATION FOR REVIEW (SEP. OP. ODA)

exercise jurisdiction vested in it by reason of the absence of an answer to
the question concerning legal impediment. It may be noted in particular
that the delegates of France and the United States, together with the
United Kingdom delegate, were among those who voted unsuccess-
fully for ground IV.

13. The ambivalent provenance of the drafting of the first question in
the Committee on Applications may lead us to conclude that the introduc-
tion of the concept of legal impediment in connection with the first ques-
tion resulted from inadequate examination of the question on the part of
the Committee.

II. CONCERNING QUESTION 2

À. The Court as an Appellate Court to the United Nations
Administrative Tribunal in Certain Specific Circumstances

14. If the Court is to give an advisory opinion in this particular case,
only the second question may be relevant, and I quote it:

“Did the United Nations Administrative Tribunal, inthe... Judge-
ment No. 333, err on questions of law relating to the provisions of the
Charter of the United Nations?”

This question arose from the fact that UNAT in its Judgement did not
uphold an allegation by Mr. Yakimetz that the Secretary-General might
not have observed Mr. Yakimetz’s “contract[s] of employment... or...the
terms of appointment” (UNAT Statute, Art. 2).

15. As the Statute of UNAT provides that an advisory opinion may be
sought of the Court because of the objection of a staff member to the
Tribunal’s judgement on four grounds, including ground III that “the
Tribunal . .. has erred on a question of law relating to the provisions
of the Charter of the United Nations” (Art. 11 (1)), I would suggest
that the Court is expected in this case to function in substance similarly to
an appellate court vis-a-vis UNAT, to review the actual substance of the
Secretary-General’s decision and, if necessary, to substitute its own opin-
ion on the merits for that of UNAT.

16. In fact, when the United Nations General Assembly, under resolu-
tion 957 (X), adopted the idea of requesting an advisory opinion on
UNAT judgements by the insertion of Articles 11 and 12 into UNAT
Statute, ground ITI, unlike the other three grounds mentioned in Article 11
(1), was introduced in order that UNAT’s judgements be subjected to
review by this Court as a kind of appellate court, but only in limited cases
in which UNAT could be argued to have erred on a question of law

75
90 APPLICATION FOR REVIEW (SEP. OP. ODA)

relating to the provisions of the Charter. | made an extensive survey of this
particular ground for justifying the seeking of advisory opinions of the
Court in my separate opinion attached to the Advisory Opinion in Appli-
cation for Review of Judgement No. 273 of the United Nations Administrative
Tribunal(1I.C.J. Reports 1982, pp. 393-397), and I do not need to repeat this
survey.

17. In my view, consonant to what I had occasion to indicate in my
separate opinion appended to the 1982 case, the Court, in replying to
the second question (ground III of UNAT Statute, Art. 11 (1)) in the
request for an advisory opinion, is expected to review whether UNAT,
by upholding the Secretary-General’s decision, did or did not err on
questions of law relating to the provisions of the United Nations
Charter, and thus inevitably to form in practice a judgment as to whether
the Secretary-General, whose decision was upheld by UNAT, did or
did not err on such a question. I take quite a different view from the
present Advisory Opinion with regard to the functions of the Court in
this respect.

18. Quoting the 1973 Opinion in the case concerning an Application for
Review of Judgement No. 158 of the United Nations Administrative Tribunal
and the 1982 Opinion in Application for Review of Judgement No. 273 of the
United Nations Administrative Tribunal, the Court repeatedly emphasizes
its limited role by stating that “the Court’s proper role is not to retry the
case” (paras. 27, 62 and 89), and it states:

“(The Court] will... not necessarily have to deal with the problems
raised by certain administrative steps taken, or which should have
been taken, by the Secretariat, and which have been the subject
of criticism, at the same time as the Tribunal’s Judgement No. 333.
Taking into account the limits of its competence set by the
applicable texts, the Court should not express any view on the cor-
rectness or otherwise of any finding of the Tribunal in Judgement
No. 333, unless it is necessary to do so in order to reply to the ques-
tions put to it.” (Para. 27.)

Yet it appears to me that the Court in fact admits, for example, in para-
graphs 63 to 66, that it inevitably has to deal with the correctness or other-
wise of the Secretary-General’s decision. The Court’s Opinion is unable to
avoid stating:

“The decision was that of the Secretary-General; and it was not for
the Tribunal, nor indeed for the Court, to substitute its own apprecia-
tion of the problem for that of the Secretary-General. The Court
could only find that the Tribunal had in this respect ‘erred on a ques-
tion of law relating to the provisions of the Charter’ if it found that the
Tribunal had upheld a decision of the Secretary-General which
could not be reconciled with the relevant article of the Charter. That

76
91 APPLICATION FOR REVIEW (SEP. OP. ODA)

does not appear to the Court to be the case. The decision of the Secre-
tary-General cannot be said to have failed to respect the ‘paramount’
character of the considerations mentioned in Article 101, para-
graph 3...” (Para. 82.)

B. UNAT Judgement No. 333

19. The clear fact, as summarized from what the Court’s Opinion spells
out, is that Mr. Yakimetz’s fixed-term contract on secondment was due to
expire on 26 December 1983, and in spite of Mr. Yakimetz’s request for a
further extension of his contract with the United Nations or even better a
career appointment on 25 October 1983, the Secretary-General did not
intend, on 23 November 1983, to extend his fixed-term appointment
beyond its expiration date, i.e., 26 December 1983. Mr. Yakimetz, on
13 December 1983, requested that the administrative decision not to
extend his appointment beyond its expiration be withdrawn and his name
forwarded to the appropriate appointment and promotion body for rea-
sonable consideration for career appointment. The Secretary-General
responded on 21 December 1983 that he had given careful consideration
to the issues but was not in a position to agree to his request. Whether
the decision of the Secretary-General not to extend Mr. Yakimetz’s con-
tract further, and not to offer a career appointment as Mr. Yakimetz had
wished, constituted a non-observance of “a contract of employment”
or “the terms of an appointment (including all pertinent rules and
regulations in force)” on the part of the Secretary-General was a critical
issue before UNAT.

20. In his pleas dated 3 January 1984, the Applicant requested UNAT
to adjudge and declare on three points that:

(i) “C ... no legal impediment existed to his further United Nations
employment after the expiry of his contract on December 26, 1983.”

Gi) “D... he had an expectancy of further employment.”

(iii) “E... he was illegally denied his right to reasonable consideration for
a career appointment.” (Applicant’s Statement of Facts and Argu-
ment, p. 2.)

Apart from the first point, which as J previously submitted (paras. 4 and 5,
above) appears to be irrelevant as not affecting the decision of the
Secretary-General, the Applicant elaborated the remaining two points
as indicated in the subtitles in the Applicant’s Statement of Facts and
Argument:

“TJ, The Applicant had a legally and morally justifiable expec-
77
92 APPLICATION FOR REVIEW (SEP. OP. ODA)

tancy of continued U.N. employment, and a right to reasonable con-
sideration for a career appointment.”

“II. The Applicant was denied the reasonable consideration for
further employment to which he had a right.”

The non-observance by the Secretary-General of the terms of Mr. Yaki-
metz’s contract was not at issue, but the Applicant argued that his contract
should have been interpreted in view of the terms of appointment, first,
to allow him to expect continued service with the United Nations
and, secondly, to entitle him to reasonable consideration for a career
appointment.

21. In his Respondent’s Answer on 14 March 1984 the United Nations
Secretary-General requested UNAT to conclude on the Applicant’s pleas,
D and E, respectively, that:

“{d) ... Applicant had no legal expectancy of further employ-
ment;

(e) ... Applicant had no ‘right’ to favourable consideration for a
career appointment and did, in fact, receive such consideration as
was reasonable...” (Respondent’s Answer, p. 13.)

The Secretary-General’s position may be summarized in the terms of the
subtitles of the Respondent’s Answer:

“I. Applicant has no entitlement, including any legally cognizable
expectancy, as regards continued employment on expiry of his fixed-
term contract.”

“A. The fixed-term contract excludes any expectancy.”

“B. No circumstances outside the scope of the contract gave rise
to legally cognizable expectations.”

“II. The Secretary-General’s decision against re-appointment
was within his sole authority under the Charter and the Staff Regula-
tions.”

“A. In reaching his decision, the Secretary-General took into
account all the circumstances in the case.”

“B. In taking his decision in the case, the Secretary-General acted
in the interest of the Organization.”

22. In its Judgement No. 333 of 8 June 1984, UNAT, being of the
opinion that “{iln this case the legal issues involved are interspersed with
political considerations”, made it clear that it could deal only with the
legal issues (AT/DEC/333, p. 11, para. I). The legal issues referred to
were analysed as three in number, and the respective explanations given
in the Judgement which had led the Tribunal to hold that the Applicant’s
pleas could not be sustained were as follows:

78
93 APPLICATION FOR REVIEW (SEP. OP. ODA)

(a) “Whether the Applicant’s work with the United Nations in different
periods created a legal expectancy for further service with the United
Nations.”

UNAT, while upholding the decision of the Secretary-General, noted that
Mr. Yakimetz’s contract had been on secondmentfrom the Government of
the USSR and, referring to Staff Rule 104.12 (6), which provided that a
fixed-term appointment did “not carry any expectancy of renewal or of
conversion to any other type of appointment”, stated that:

“{ijt does not appear that the Applicant has produced evidence of cir-
cumstances sufficient to establish that he had a legal expectancy of
any type of further appointment following the end of his fixed-term
appointment” (ibid. p. 12, para. VI).

UNAT expressed the view that “none of the actions [the Applicant] took
could bring about any legal expectancy of renewal of his appointment”
(ibid., p. 14, para. XII). The Tribunal considered however that:

“fijf his fixed-term appointment were not based on secondment he
could, in the jurisprudence of the Tribunal, have in certain circum-
stances expectation of one kind or another for an extension, but such
a situation did not arise” (ibid.).

UNAT concluded that:

“during the period of his service with the United Nations the Appli-
cant was under secondment which ... could not be modified except
with the consent of all three parties and that no tacit agreement
existed between the Applicant and the Respondent between 10 Feb-
ruary 1983 and 26 December 1983 changing the character of their
relationship” (ibid., p. 15, para. XIII).

(b) “Whether, and if so to what extent, paragraph 5 of General Assembly
resolution 37/126, IV, of 17 December 1982 which reads

‘Decides that staff members on fixed-term appointments upon com-
pletion of five years of continuing good service shall be given every
reasonable consideration for a career appointment’

has been carried out.”

UNAT, having considered the Applicant’s plea that he was entitled
to, but was denied, the right to receive “every reasonable consideration”
under General Assembly resolution 37/126 of 17 December 1982 and
referring also to General Assembly resolution 38/232 of 20 December
1983, stated:

79
94 APPLICATION FOR REVIEW (SEP. OP. ODA)

“In the present case, the Respondent had the sole authority to
decide what constituted ‘reasonable consideration’ and whether
the Applicant could be given a probationary appointment. He
apparently decided, in the background of secondment of the
Applicant during the period of one year from 27 December 1982 to
26 December 1983, that the Applicant could not be given a proba-
tionary appointment. He thus exercised his discretion properly .. .”
({bid., p. 17, para. X VIII.)

(c) “The consequences of the application of United Nations rules and regula-
tions in relation to the United States law on resident status and citizen-
Ship.”

I would suggest that it was imperative for the Court to note that UNAT did
not address this last issue, in its entirety, despite its having itself set it up
and defined it as legal in character. In particular UNAT failed to deal with
the question of the uncertainties of Mr. Yakimetz’s personal status which
fell within the discretion of the Secretary-General in his implementation
of the personnel policy. UNAT simply stated that : “Another consequence
of his actions raised the question of his suitability as an international civil
servant.” (Ibid., p. 14, para. XII.)

23. In order to examine whether UNAT erred on a question of law
relating to the provisions of the United Nations Charter, it is pertinent for
the Court, as I have already stated in paragraphs 14 to 18 above, to func-
tion as an appellate court and to examine how UNAT viewed the decision
of the Secretary-General in the light of the three legal issues that it had
raised and also to examine whether the Secretary-General himself had
erred on questions of law relating to the provisions of the United Nations
Charter. If he had, and UNAT failed to reprove his mistake, the Tribunal
itself would have become a party to his error.

24. The first question is whether the Secretary-General, in his decision
not to extend the terms of Mr. Yakimetz’s contract and not to give him a
career appointment, did or did not comply with “regulations established
by the General Assembly” under which he may appoint the staff of the
United Nations (United Nations Charter, Art. 101 (1)). This certainly is
essential to Mr. Yakimetz’s claims to legal expectancy of further service
with the United Nations and to the alleged denial of Mr. Yakimetz’s right
to reasonable consideration for a career appointment. The second ques-
tion is whether the Secretary-General, in his above-mentioned decision,
did or did not give “paramount consideration” as required in the case of
the employment of staff (United Nations Charter, Art. 101 (3)). This
relates to the scope of the Secretary-General’s discretion in the exercise
of his competence where personnel policy is concerned. In spite of its

80
95 APPLICATION FOR REVIEW (SEP. OP. ODA)

hesitation to retry the case and make a judgement on the correctness or
incorrectness of the Secretary-General’s decision, the Court’s Opinion
in fact gave responses to these two questions, and I am in general agree-
ment with the conclusions the Court has reached. However, I would like
to expand my argument further in the following two sections from the
viewpoint of my opinion that this Court should in certain respects function
as an appellate court.

C. Legal Expectancy for Further Service and Reasonable
Consideration for a Career Appointment

25. Inspite of what Mr. Yakimetz asserts, there is no doubt that prior to
26 December 1983 he had been employed by the United Nations under a
fixed-term contract on secondment. The concept of secondment for
appointment as United Nations staff is found in the Staff Rules as
follows:

“Rule 104.12 — Temporary Appointments
(b) Fixed-term appointment

The fixed-term appointment, having an expiration date specified
in the letter of appointment, may be granted for a period not exceed-
ing five years to persons recruited for service of prescribed duration,
including persons temporarily seconded by national governments or
institutions for service with the United Nations. The fixed-term appoint-

ment does not carry any expectancy of renewal or of conversion to
any other type of appointment.” (Emphasis added.)

Appointment on secondment is widely utilized by the United Nations to
recruit qualified persons from different countries. As is clearly indicated
in the letter of 22 April 1987 written by Mr. C.-A. Fleischhauer, the Legal
Counsel of the United Nations in reply to questions put on the Court’s
behalf, professional staff with a fixed-term contract on secondment are
many in number and almost all of the staff from Eastern Europe have been
appointed solely under fixed-term contracts based upon secondment
from their releasing countries. Secondment implies the detachment of a
specific person from the releasing country or institution with the condi-
tion that he is guaranteed a post at home which he retains during his ser-
vice with the United Nations or at least which he is assured of having upon
completion of that service. However, secondment seems to be often used
in reality by some governments to push their own nationals into the
United Nations Secretariat, without any guarantee of a post after service
with the United Nations has been completed. A person may not even

8l
96 APPLICATION FOR REVIEW (SEP. OP. ODA)

have held any official post dependent on the government deemed to have
seconded him. This is Mr. Yakimetz’s case. In this regard, secondment
may mean little more than that a particular person had been recom-
mended by a government to the United Nations and has been given an
appointment by the latter. The practice which the United Nations has
followed is such that in the case of a renewal of contracts or a change to
another type of contract, the approval of the releasing or seconding
government of the official sought.

26. I am not suggesting that the approval of the releasing or seconding
government must always be obtained for the Secretary-General’s granting
of further employment to the applicant. Yet the following statement by
Mr. Yakimetz is irrelevant:

“Many currently serving staff members have resigned from their
government service; many carry passports other than those of the
country of their birth; a number have made the transition from
secondment to another type of appointment.” (A/AC.86/R.117,
para. 24.)

It may be true that many serving staff members had resigned from their
government service, but Mr. Yakimetz was not in that position (as I
explain in para. 34, below). It may also be true that “many carry pass-
ports other than those of the country of their birth”, but whether Mr.
Yakimetz carried any valid passport since he applied for “asylum” on
9 February 1983 is not known. It may also be true that “a number have
made the transition from secondment to another type of appointment”,
but it is not stated whether this transition was made with the consent of
the releasing or seconding government or even against the intention
of that government. What one can say is that there certainly could not be
any reason in the light of Staff Rule 104.12 for Mr. Yakimetz legally to
expect a renewal of his contract or conversion to a career appointment.

27. The question remains whether there was anything which should or
could suspend or call a halt to such practice on the part of the United
Nations administration. In this respect it is pertinent to consider certain
General Assembly resolutions which were repeatedly referred to by the
Applicant, such as resolutions 37/126 and 38/232. The following is a brief
summary of the drafting of these two resolutions.

(1) In 1980 the General Assembly, in its resolution 35/210 (Personnel
Questions: 17 December 1980), requested the International Civil Service
Commission (ICSC) and the Joint Inspection Unit (JIU) to study further
and submit reports on the subjects of the concepts of career, types of

82
97 APPLICATION FOR REVIEW (SEP. OP. ODA)

appointment, career development and related questions (sec. IV, paras. 1
and 2). In response to this request the JIU submitted a report on Personnel
Policy Options (A/36/432: 14 September 1981) with later an addendum
(A/36/432/Add.1: 29 October 1981). The Secretary-General submitted
his comments on this report (A/36/432/Add.2: 27 November 1981).
Meanwhile the ICSC had submitted in its report of 15 September 1981, an
Annex | entitled “Study requested by the General Assembly on the con-
cepts of careers, types of appointments, career development and related
questions” (A/36/30). In 1981 the General Assembly, in its resolution
36/233 (Report of the International Civil Service Commission: 18 De-
cember 1981), requested the ICSC to give high priority to the completion
of the studies, inter alia, on:

“The broad principles for the determination of conditions of
service with particular reference to the concept of career, types of
appointment, career development and related questions, taking into
account the views expressed by delegations in the Fifth Committee,
all related studies and the relevant reports of the Joint Inspection
Unit”,

and in its Decision 36/457 (Concept of career, types of appointment,
career development and related questions)

“Decided to discuss at its thirty-seventh Session the subject of
the concept of career, types of appointment, career development
and related questions as requested in Section IV of its resolution
35/210.”

(2) Annex | to the ICSC report to the 37th Session bore the same title as
its predecessor and stated:

“33. The Commission recommends that, upon completion of five
years of service, each employee be given every reasonable considera-
tion by the employing organization for a career appointment.”
(A/37/30, p. 92.)

At that Session, the Fifth Committee devoted many meetings to agenda
items 111 (Personnel Questions) and 112 (Report of the International
Civil Service Commission), and some discussion took place concerning
the concept of career and types of appointment, etc., from 1 to 24 Nov-
ember 1982 (A/C.5/37/SR.23-44). The delegate of Canada wondered
whether the recommended period of five years’ employment as a basis for
deciding whether to award a staff member a permanent contract was not
too long (A/C.5/37/SR.43, para. 13). The Chairman of the ICSC pointed
out that:

83
98 APPLICATION FOR REVIEW (SEP. OP. ODA)

“A large number of delegations, including those of Canada, the
members of the European Economic Community, the Nordic coun-
tries and the Philippines, had spoken in favour of granting a career
appointment to long-term staff. While some delegations might have
reservations in principle on career appointments, ICSC hoped that
the Committee would endorse its recommendation to the organiza-
tions of the common system that, after five years of service, each
employee should be given every reasonable consideration for a
career appointment.” (A/C.5/37/SR.44, para. 16.)

Otherwise there was not much discussion on this particular point in the
Fifth Committee.

(3) On 9 December 1982 Canada, Finland, Ghana, Norway, Pakistan,
Panama and Sweden submitted a draft resolution (A/C.5/37/L.38) which
the next day was replaced by a revised text (A/C.5/37/L.38/Rev.1), with
Denmark added to the sponsoring nations. This lengthy resolution con-
tained a paragraph which is often quoted in the case before the Court,
namely:

“The General Assembly ...
IV

5. Decides that staff members on fixed-term contracts upon com-
pletion of five years of continuing good service shall be given every
reasonable consideration for a career appointment.”

In introducing it, the delegate of Canada stated that:

“With regard to paragraph 5, staff in continuing jobs who were
considered to provide good service should have every reasonable
consideration for career appointments but organizations with fixed-
term technical requirements would continue to need fixed-term
staff.” (A/C.5/37/SR.63, para. 15.)

There was no further discussion on this particular paragraph and the draft
resolution itself, which was slightly revised through oral amendment, was
put to vote and adopted by 79 to 10 with 6 abstentions on 13 December
1982. The delegate of the Federal Republic of Germany, speaking in
explanation after the vote, said that:

“In section IV, paragraph 5, it would have preferred the word
‘Recommends’ instead of the word ‘Decides’, since the interests of
under-represented States, such as his own country, should be
regarded as overriding concerns.” (A/C.5/37/SR.67, para. 8.)

The delegate of Japan also stated “that his delegation had abstained in the
vote because it had reservations with respect to... section IV, paragraph 5

84
99 APPLICATION FOR REVIEW (SEP. OP. ODA)

(together with 2 others)” (ibid., para. 9). This draft resolution of the Fifth
Committee was adopted by a recorded vote of 123 to 11 with 6 abstentions
at the plenary meeting of 17 December 1982 as General Assembly resolu-
tion 37/126, and I again quote the relevant paragraphs:

“The General Assembly ...
IV

1. Welcomes the study on the concept of career, types of appoint-
ment, career development and related questions submitted by the
International Civil Service Commission,

5. Decides that staff members on fixed-term appointments upon
completion of five years of continuing good service shall be given
every reasonable consideration for a career appointment; ...”

(Note: How the words “fixed-term contracts” in para. 5 in the draft reso-
lution adopted by the Fifth Committee came to be replaced by those
of “fixed-term appointments” in the Plenary is not known.)

(4) The section IV, paragraph 5, of resolution 37/126, which starts with
the phrase “decides”, was interpreted by the Applicant, as well as by
Mr. Kean, the dissenting judge of the Administrative Tribunal, as directly
binding the Secretary-General for his observance forthwith, or even as
having an effect superior to, or overriding, the Staff Regulations or Rules.
I submit, however, that the word “decide” in this context can hardly be
construed thus to heighten the usual legal effect of a resolution of the
United Nations General Assembly. Actually, the resolution as a whole
was drafted mainly in order to improve the efficiency of the work of the
Organization by officializing the mere possibility of staff on fixed-term
appointments continuing their work under more stable conditions. This
is corroborated by the fact that all the General Assembly decided was
simply that reasonable consideration should be given to an application for
a career appointment, terms which also preclude any interpretation
of this paragraph which would place any new limit on the Secretary-
General’s discretion. Of course, even Mr. Yakimetz himself did not
suggest that a career appointment should have been guaranteed by a
“decision” of the General Assembly under this resolution. In fact no
particular revision has been made in either the Staff Regulations or the
Staff Rules to incorporate the relevant substance of this resolution.

(5) On 15 November 1983, at the 38th Session of the General Assembly,
the delegate of Canada, who had taken the initiative behind the resolution
of the previous year, addressed agenda item 117 (United Nations Com-

85
100 APPLICATION FOR REVIEW (SEP. OP. ODA)

mon System: Report of the International Civil Service Commission) and
stated that:

“His delegation continued to support the concept of a permanent
career international civil service and believed that detailed consider-
ation should be given to the possibility of offering a permanent con-
tract, without a probationary term, to any staff member who had
completed five years of continuing satisfactory service on a fixed-
term contract.” (A/C.5/38/SR.38, para. 73.)

On 7 December 1983 nine countries including Canada submitted a draft
resolution which read:

“The General Assembly...
VI

requirement for a probationary appointment as a prerequisite for a
career appointment following a period of five years’ satisfactory ser-
vice on fixed-term contracts.” (A/C.5/38/L.17.)

This paragraph was no longer challenged, and the draft resolution, as
amended by a United States proposal without affecting this particular
point, was adopted by 91 votes to 9 with 5 abstentions on 15 December
1983 (A/C.5/38/SR.66, para. 41). This resolution was finally adopted by
the Plenary Meeting of 20 December 1983 as General Assembly resolu-
tion 38/232.

28. Resolutions 37/126 and 38/232 were together intended to open a
door to career appointments for those staff members who had satisfac-
torily served with the United Nations for the previous five years under
fixed-term contracts and sought career appointments, and to exempt
them from the probationary appointment which would otherwise be a pre-
requisite. But I repeat that these resolutions, in themselves, neither
guaranteed nor even conferred a legal expectancy of any appointment. At
most, the staff are assured of “every reasonable consideration” by the
Secretary-General. Is it conceivable that, when making a determination
not to give a career appointment to Mr. Yakimetz, the Secretary-General
carelessly overlooked these resolutions or intentionally disregarded
them? Certainly not. On the contrary, the Respondent’s Answer sub-
mitted by the Secretary-General before UNAT made repeated refer-
ence to resolution 37/126. The Secretary-General is absolutely justified
in the interpretation which he offered in the following terms:

“Respondent notes that the General Assembly only stated a
desideratum, namely, that fixed-term appointees be given reason-

86
101 APPLICATION FOR REVIEW (SEP. OP. ODA)

able consideration; the Assembly did not specify new procedures
for effecting such consideration, or suggest that existing procedures
not be utilized, and did not convert fixed-term appointments to
probationary appointments, whose holders must, as a matter of
right, be reviewed by the Appointment and Promotion Board
before being separated after two years of probationary service. Res-
pondent therefore submits that, in the absence of such specifica-
tion, suggestion or conversion, the existing procedures under the
Staff Regulations and Rules, which form an integral part of all staff
members’ terms of appointment, including Applicant’s, remained
applicable.” (Para. 17.)

The contention that the Secretary-General might not have given every rea-
sonable consideration to Mr. Yakimetz’s case in the light of resolution
37/126 is groundless.

29. Here I would like to add a few words to what UNAT in its Judge-
ment expressed in connection with:

“its dissatisfaction with the failure of the Respondent to record suffi-
ciently early and in specific terms the fact that he had given the
question of the Applicant’s career appointment ‘every reasonable
consideration’ as enjoined by the General Assembly resolution”
(AT/DEC/333, p. 18, para. XX).

In my view, UNAT here makes too much of the Respondent’s omission to
specify “sufficiently early and in specific terms” that he had given the
Applicant’s request “every reasonable consideration”; whether the
Secretary-General gave every consideration or not is a matter rather to
be presumed, and whether that consideration was reasonable or not is a
matter to be considered in connection with his competence to exercise
his discretion. (This part will be enlarged upon in the next section.) It is
surely mistaken to suggest that silence on the point in the Respondent’s
initial reply constituted a “failure”, with all the overtones of dereliction
of duty that this implies in the context. To my mind, therefore, UNAT
had no grounds for “dissatisfaction”.

D. Latitude for the Secretary-General’s Exercise of Discretion

30. Whether in a concrete case the Secretary-General’s exercise of
discretion in his appointment of staff is “reasonable” or not, or whether
the consideration given by the Secretary-General is “reasonable” or not
may be tested by the light of Article 101 (3) of the United Nations Charter,
which reads:

“The paramount consideration in the employment of staff and in
the determination of the conditions of service shall be the necessity

87
102 APPLICATION FOR REVIEW (SEP. OP. ODA) .

of securing the highest standards of efficiency, competence, and
integrity. Due regard shall be paid to the importance of recruiting
the staff on as wide a geographical basis as possible.”

The idea behind the first sentence is not peculiar to the United Nations
but is a universal rule of personnel policy, designed to maintain the effici-
ency of an institution’s functioning. It means that no factors which are not
relevant to efficiency, competence and integrity should be allowed any
importance detrimental to the overriding consideration of those which
are. Nevertheless, an overriding or paramount consideration is not, impli-
citly, the sole consideration, as witness the immediate reference in the
same provision to another factor which deserves “due regard”. Hence the
provision does not mean that all other factors should be left out of con-
sideration in the employment of staff.

31. It is presumed that UNAT came to the conclusion that the deci-
sion of the Secretary-General, unfavourable to Mr. Yakimetz in spite of
the latter’s apparently outstanding service with the United Nations, was
yet justified as an exercise of the former’s discretion. An important factor
which could presumably have affected the Secretary-General in the exer-
cise of his discretion was the uncertainty of Mr. Yakimetz’s personal sta-
tus at the time of his application for further employment with the United
Nations towards the end of 1983. In fact the Tribunal, in reaching its deci-
sion, did not place any emphasis on this point — the question of his suit-
ability as an international civil servant — despite having raised it as one of
the three important legal issues (see para. 22 above), presumably because
neither Mr. Yakimetz nor the Secretary-General addressed this issue in
their arguments.

32. The most crucial aspect of this issue, and one which should surely
have been dealt with by UNAT, was whether or not consideration of the
personal uncertainties of Mr. Yakimetz caused by his application for
“asylum”, and his alleged resignation from any post in the Soviet Govern-
ment in February 1983, fell within the latitude of the Secretary-General’s
discretion in matters of staff appointment. It seems that UNAT failed to
spell out the justification it had for its evaluation of the reasonableness
required for the exercise of the Secretary-General’s discretion. This parti-
cular omission might arguably have been represented as a fundamental
error in procedure or failure to exercise jurisdiction on the part of UNAT;
but this was not the possibility which the Court was asked to address. Yet
the Court should, on its own initiative, have examined the status of
Mr. Yakimetz after February 1983, in other words, the question related to
the third legal issue which UNAT raised but did not answer.

88
103 APPLICATION FOR REVIEW (SEP. OP. ODA)

33. The facts, as affirmed in UNAT’s Judgement and in the present
Opinion, may be summarized as follows. On 9 February 1983 Mr. Yaki-
metz applied for asylum in the United States. On the next day (on 10 Feb-
ruary 1983) Mr. Yakimetz informed the Permanent Representative of the
USSR to the United Nations that he was “resigning” from his position
with the Ministry of Foreign Affairs of the USSR and from ail other offi-
cial positions he had held in the Soviet Government and that he had made
an application to the United States Government requesting asylum. On
that day Mr. Yakimetz likewise informed the United Nations Secretariat
of his intention to acquire permanent residence status in the United States
and stated further that he had applied for asylum to the United States and
that he had resigned from all official positions he had held in the Govern-
ment of the Soviet Union.

34. No document indicates the way in which the asylum was sought or
whether it was granted by the United States. In the personal history form
dated 10 June 1977 attached to a letter to the Assistant Secretary-General
for Personnel Services from the Deputy Permanent Representative of the
USSR to the United Nations, Mr. Yakimetz answered “No” on the ques-
tionnaire where it asked: “Are you, or have you ever been a permanent
civil servant in your government’s employ?” Mr. Yakimetz does not ap-
pear to have held any post in the Soviet Government in February 1983
from which he could resign. Whether Mr. Yakimetz was relieved of his
Soviet nationality under Soviet law simply by his letter addressed to the
Permanent Representative of the Soviet Union to the United Nations of
10 February 1983 is not confirmed. Bill S-1989 to obtain permanent resi-
dence in the United States for Mr. Yakimetz was pending before the
Senate when his contract was about to expire, but whether United
States immigration law is so flexible as to give permanent residence to
those who simply wish to remain in the country without going back to
their own country is not known to us, and the requirement under United
States law for acquiring the status of a permanent resident was not con-
veyed to the Court. Thus no fact was mentioned and no information was
given either by Mr. Yakimetz or by any organization concerning Mr.
Yakimetz’s personal status on the termination of his previous contract.

35. On the face of such information as the Court had, it looks doubtful,
in spite of what Mr. Yakimetz asserted, whether any precondition of
asylum had been realized in his case. Granting asylum to an individual
certainly falls within the competence of the State, but was there, for
instance, any reason for the United States to believe that Mr. Yakimetz
should be granted asylum in view of the provision of the Universal
Declaration of Human Rights reading that “Everyone has a right to seek
and enjoy another country’s asylum from persecution”? Aside from
a long-standing debate as to whether an individual’s right of asylum is
an institution of international law, asylum is not, in fact, generally
granted even by the most generous countries unless there is a well-

89
104 APPLICATION FOR REVIEW (SEP. OP. ODA)

grounded fear of the applicant’s being persecuted for reasons of religious
or political opinion and belief, etc.

36. What may be gathered from the arguments and documents before
the Court is that in January 1983 Mr. Yakimetz was told, apparently by the
Soviet authorities, to take a vacation in Moscow in February to help
prepare a substitute candidate for his post and his apprehension was
increased that he would not be permitted to return to the United Nations
to fulfil the term of his contract which was to expire in December. The
possibility of persecution for reasons of political opinion or religion, etc.,
is quite irrelevant in that case. Whether the Soviet authorities’ instruc-
tions were in conformity with Article 100 of the United Nations Charter
is another problem. Yet is it conceivable that the concept of seeking
“asylum” in its strict sense under international law, which is generally
conditional on a genuine risk of persecution, should apply in this case?
Is the United States so generous as to grant asylum, which is a highly pri-
vileged position in international law, to any person of any nationality who
simply wishes to continue his work with the United Nations located on
its territory and doesn’t want to return to his own country ? Has the United
States even the right so to act under international law? In spite of the
contention by Mr. Yakimetz, the present case does not relate to the issue
of asylum.

37. It may be desirable that any individual in the world be free to
choose any nationality and able to move freely without the barrier of
national borders and obtain a job or practise his profession anywhere
he wishes. It may be possible to argue that such rights of the individual
should be fully protected. I am aware of the merits of these arguments but
we cannot close our eyes to the realities of there being sovereign nations,
and the individual in principle must have one nationality. The effects of
change of nationality cannot take place simply by the wish of the indivi-
dual, and the freedoms of movement and exercise of profession are thus
somewhat restricted. In the light of this, Mr. Yakimetz’s personal status
towards the end of 1983 was extremely uncertain. This status of Mr. Yaki-
metz, I profess, is certainly a factor which may reasonably be taken into
account in determining any personnel policy in any institution. The situa-
tion concerning Mr. Yakimetz is different from that of any person who is
settled in any foreign country as a naturalized person, a permanent resi-
dent or a person to whom asylum has been granted.

38. I donot intend to imply that Mr. Yakimetz, because of his personal
status, should not have been eligible for a career appointment or an exten-
sion of contract. (In other words, he might still have been permitted fur-
ther employment in spite of his uncertain personal status.) Nor am I sug-
gesting that Mr. Yakimetz should be refused employment with the United
Nations for ever. However, I would suggest that, if the Secretary-General
nevertheless took a negative decision, this remained within the latitude of
the discretion and competence of his office with regard to the appoint-

90
105 APPLICATION FOR REVIEW (SEP. OP. ODA)

ment of the United Nations staff as recognized in Article 101 (3) of the
United Nations Charter.

39. Probably UNAT should have stated more clearly that the Secre-
tary-General’s decision not to give a career appointment to Mr. Yakimetz
might well be justified in view of the discretion which he is entitled to exer-
cise in pursuance of United Nations personnel policy. However the
absence of an explicit statement does not imply that the Court should
have found that UNAT erred on any point of law relating to the provi-
sions of the United Nations Charter in so far as the Tribunal did in fact
uphold the decision of the Secretary-General which can be justified in
the light of the latitude given to him in this respect.

(Signed) Shigeru Opa.

91
